Citation Nr: 0113341	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  98-17 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher evaluation for post-traumatic stress 
disorder for the period from October 12, 1993 to November 23, 
1997.  


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active duty service from January 1966 to 
September 1969.

This appeal arises from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, in which the RO granted the veteran's claim 
seeking service connection for post-traumatic stress disorder 
(PTSD), evaluated as 10 percent disabling effective October 
12, 1993.  In January 2000, the Board denied an evaluation 
for PTSD greater than 10 percent prior to November 24, 1997 
and granted a 70 percent evaluation for PTSD from November 
24, 1997.  

The veteran then appealed the January 2000 Board decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  While 
his case was pending at the Court, his representative and 
VA's Office of General Counsel filed a joint motion 
requesting that the Court vacate and remand for 
readjudication that part of the January 2000 decision which 
denied an increased evaluation for PTSD greater than 10 
percent prior to November 24, 1997.  The parties stipulated 
that to the extent the decision granted an increased 
disability evaluation for PTSD to 70 percent from November 
24, 1997, the decision was not appealed and should not be 
vacated.  In an October 2000 order, the Court granted the 
motion and vacated that part of the January 2000 Board 
decision that denied an increased evaluation for PTSD prior 
to November 24, 1997.  The appeal as to the remaining issue 
was dismissed.


FINDING OF FACT

As of October 12, 1993, the veteran's service-connected PTSD 
rendered him demonstrably unable to obtain or retain 
employment. 



CONCLUSION OF LAW

For the period from October 12, 1993 to November 23, 1997, 
the schedular criteria for the assignment of a rating of 100 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, and Diagnostic Code 
9411, as in effect prior to November 7, 1996.


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the RO's June 1998 decision, and the September 
1998 statement of the case (SOC), that the criteria for a 
higher evaluation for PTSD had not been met.  That is the key 
issue in this case, and the SOC informed the appellant of the 
applicable criteria.  The Board's January 2000 decision also 
included a discussion of the applicable laws and regulations.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the veteran has been informed of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any obtainable 
evidence not of record that might aid his claim or that might 
be pertinent to the bases of the denial of this claim.  The 
RO requested all relevant treatment records identified by the 
appellant, and the Board finds that there is more than 
sufficient evidence of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran's appeal involves the original assignment of a 
disability evaluation following an award of service 
connection.  In June 1998, the RO granted service connection 
for PTSD evaluated as 10 percent disabling, with an effective 
date for service connection of October 12, 1993.  
Specifically, in its decision of January 2000, the Board 
assigned the veteran's PTSD a 10 percent rating for the 
period from October 12, 1993 (the date of service connection) 
to November 23, 1997, and a 70 percent rating as of November 
24, 1997.  The veteran has appealed only the portion of the 
Board's decision which assigned a 10 percent rating.  In such 
a case it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 10 
percent is warranted for the veteran's PTSD for any period 
from October 12, 1993 to November 23, 1997.  

The Board first notes that each disability must be viewed in 
relation to its history.  See 38 C.F.R. § 4.1 (2000).  In 
this case, the medical evidence dated prior to the date of 
service connection (i.e., prior to October 12, 1993) includes 
reports or records from private health care providers 
(Aravind K. Pai, M.D., Robert E. Gardiner, M.D., and David L. 
Wilson, Ph.D.), VA outpatient treatment reports, and records 
from the Social Security Administration (SSA), collectively 
dated between 1990 and March 1993.  In this regard, although 
the veteran may not be compensated for his psychiatric 
symptoms prior to the date of service connection for PTSD, 
see 38 U.S.C.A. § 5110(a), this evidence is useful to show 
the veteran's condition as of the date of service connection.  
This evidence shows complaints that included anger, 
nightmares, irritability, isolating behavior, and family and 
marital discord.  He reportedly began taking medication for 
these symptoms in about 1989.  He stated that he drank on a 
daily basis and used marijuana extensively until about 1989.  
He reported that he had not worked since about 1990.  Dr. 
Gardner's report essentially indicated that he was 
unemployable due to psychiatric symptoms.  The diagnoses 
included PTSD, major depressive disorder, mixed bipolar 
disorder, alcohol and marijuana abuse, and personality 
disorders.  In November 1992, the SSA determined that he was 
disabled as of November 1990.  The findings noted severe 
cervical and lumbar disc disease, bipolar disorder and PTSD.  
The primary diagnoses were cervical and lumbar disc disease, 
and the secondary diagnoses were bipolar syndrome and PTSD.  

As for the medical evidence dated during the time period in 
issue (i.e., from October 12, 1993 to November 23, 1997), the 
earliest report is a VA outpatient treatment report, dated 
October 25, 1993, which shows that the veteran reported that 
he had just filed a claim for PTSD, and that he demanded 
medication.  He denied suicidal and homicidal ideation.

A VA mental disorders examination report, dated in March 
1994, shows that the veteran reported that he had an 
Associate's Degree in Law Enforcement, and that he had a 
history of 15 to 20 jobs in the last 25 years, with his 
longest job being that of a police officer for ten years.  He 
blamed his divorces and lost jobs on his PTSD symptoms.  He 
complained of isolating behavior.  On examination, he was 
untidy and appeared depressed.  He talked in a low, soft, 
mournful voice.  Associative processes were normal.  There 
were no delusional or hallucinatory elements.  Mood was 
depressed.  Sensorium was intact.  The diagnosis was PTSD.  

A psychological evaluation from Dr. Doug Stone-Miller, dated 
in April 1997, shows that the veteran complained of "stress 
from obsessive type worries," nightmares and intrusive 
thoughts," as well as anxiety, insomnia, flashbacks and 
periods of poor appetite.  He was on several medications.  He 
stated that he had last worked in 1990 as a diesel mechanic, 
and that he quit because "he could not deal with people," 
and because he was "overwhelmed by the stress of the work 
and inner turmoil."  In addition, his wife threatened to 
divorce him "due to his unusual behavior."  His only source 
of income was his SSA check.  He lived in a rented home with 
his wife, who did most of the chores.  For recreation, he 
watched movies and shot his BB gun off his back porch.  He 
rarely socialized, and he could concentrate on a half-hour 
television show, however, violent war movies could hold his 
interest for two hours.  On examination, the following 
findings were noted: The veteran had acceptable hygiene and 
was cooperative and pleasant.  Communication was clear and 
there were no abnormalities in speech or behavior.  He was 
oriented times four.  Mood was anxious.  He expressed a 
normal depth, range and quantity of appropriate affect.  He 
did not experience classic delusions, although he felt that 
people were out to get him.  He had thought a lot about 
suicide but had never attempted it.  The Axis I diagnosis was 
PTSD, chronic.  The Axis II diagnosis was mixed personality 
features.  Dr. Stone-Miller noted that the veteran had 
chronic PTSD symptoms and that his ability to function 
normally in society was greatly impaired.  

An October 1997 VA psychiatric examination report shows that 
the veteran reported that he was taking Lithium.  He 
complained of poor sleep and depression.  On examination, 
there were no delusions or hallucinatory elements.  Mood was 
"a little depressed."  Sensorium was intact.  The 
examination was apparently halted when the claims file could 
not be secured.  

A November 1997 VA psychiatric examination report shows that 
the veteran complained of nightmares, an inability to 
concentrate and suicidal ideation "on and off."  On 
examination, affect was constricted, depressed and anxious.  
Thinking was coherent and fairly tight in association with 
some paranoid ideation.  He had diminished concentration but 
memory was fairly good for remote and recent events.  The 
examination was apparently halted for psychological testing 
and so that the claims file could be secured.  The diagnosis 
was deferred.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The Board further notes that although many 
of the veteran's recorded symptoms are not specifically 
provided for in the ratings schedule, the symptoms listed at 
38 C.F.R. § 4.130 and §  4.132 do not appear to be intended 
to be an exclusive or exhaustive list of symptomatology which 
may be considered for a higher rating claim.  

The veteran's original claim for service connection for PTSD 
was filed on October 12, 1993.  In its January 2000 decision, 
the Board assigned a 10 percent evaluation for PTSD for the 
period October 12, 1993 to November 23, 1997.  Under 38 
C.F.R. § 4.132, Diagnostic Code (DC) 9411, as in effect prior 
to November 7, 1996, the highest rating of 100 percent is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132.  It should be noted that the criteria set 
forth in 38 C.F.R. § 4.132, DC 9411, for a 100 percent 
evaluation are each independent bases for granting a 100 
percent evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994). 

Based on its review of the evidence, the Board finds that an 
evaluation of 100 percent is warranted for the period from 
October 12, 1993.  The evidence dated prior to the date of 
service connection shows that the veteran had severe 
psychiatric symptoms, and that he was unemployable due to 
those symptoms.  In addition, although he was diagnosed with 
several conditions affecting his psychiatric capacity for 
which he had not been granted service connection, to include 
bipolar disorder, substance abuse and depression and 
personality disorders, there is no medical evidence of record 
which would allow the Board to dissociate the symptoms from 
these conditions from the symptoms of his service-connected 
PTSD.  In such cases, when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition.  Mittleider v. West, 11 Vet. 
App. 181 (1998).  

In addition, Dr. Stone-Miller's April 1997 report shows that 
he stated that the veteran's ability to function normally in 
society was greatly impaired and that "functioning on a 
normal level was unlikely."  He explained that the veteran 
was unable to get along with the public, supervisors or co-
workers, that his ability to sustain focused attention is 
impaired, that he was not able to complete tasks in a timely 
manner, and that he was very vulnerable to decompensation 
under stress.  The Board finds that this report is sufficient 
to establish that the veteran was unemployable due to his 
psychiatric symptoms.  

Finally, there is no evidence dated before or after Dr. 
Stone-Miler's report (and within the time period in issue 
(October 12, 1993 to November 23, 1997)) which shows that the 
veteran's psychiatric condition had improved, and Dr. Stone-
Miller's findings are uncontroverted by anything in the other 
medical evidence of record that is dated within the time 
period in issue, i.e., the October 1993 VA outpatient 
treatment report, or the VA examination reports dated in 
March 1994, and October and November of 1997.  In this 
regard, the Board notes that the October and November of 1997 
examinations were both halted before a full examination could 
be carried out, and are incomplete).  The Board further notes 
that a SSA "continuance" form (Form SSA-833-C3 (5-89)), 
dated April 28, 1997, indicates that the veteran was still 
disabled, and that the primary diagnosis had been changed 
from back disorders (see September 1992 SSA decision) to 
PTSD.  Finally, the Board points out that there is no 
evidence to show that the veteran has worked since 1990.  

Based on the foregoing, the Board finds that the evidence 
shows that the veteran's PTSD rendered him unemployable as of 
October 12, 1993.  Accordingly, the Board finds that the 
criteria for an evaluation of 100 percent for PTSD are met 
for the period October 12, 1993 to November 23, 1997.  


ORDER

A 100 percent rating for PTSD for the period from October 12, 
1993 to November 23, 1997 is granted, subject to provisions 
governing the payment of monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

